Almand, Justice.
James L. Bentley, Insurance Commissioner of the State of Georgia and Ancillary Receiver of the International Automobile Insurance Exchange, filed his report in Fulton Superior Court recommending that the funds in his hands be paid and distributed to certain named judgment creditors. Robbie A. Blankenship and four other named parties, hereinafter referred to as appellees, as judgment creditors and claimants filed their objections to the recommendations of the receiver as to the allowance of the claims of Willie Parks and four other individuals, hereinafter referred to as appellants. The grounds of the objections were that the appellants did not have valid judgments. The demurrers of the appellants to the objections of the appellees were overruled, and after a hearing, the court sustained the objections disallowing~the- claims of the appellants. The appellants assign error on these orders.
The main question for determination is whether the court erred in disallowing the claims of the appellants. Held:
The objections to the allowance of these claims rest wholly on legal grounds. The allowance or disallowance of these claims did not involve any equitable grounds. The question at issue is not such as to confer jurisdiction upon this court. See Williams v. Russell, 207 Ga. 220 (60 SE2d 243) and cases there cited.

Transferred to the Court of Appeals.


All the Justices concur.

Lawson E. Thompson, for appellants.
Richard W. Best, Randall Evans, Jr., Hull, Towill & Norman, A. Zachary Everitt, for appellees.